DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, inter alia, a display device comprising: a display panel having a display area and a non-display area; a window disposed on the display panel; an adhesive layer disposed between the display panel and the window; and a light shielding pattern positioned over the non-display area and between the window and the adhesive layer, wherein the light shielding pattern has at least one ultrasound transmitting area, and wherein the at least one ultrasound transmitting area overlaps the adhesive layer in a plan view.
None of the prior art of record alone or in combination discloses the claimed invention.
Chang et al. (US 2015/0049287) discloses a display device (see figures 2-3, for instance) comprising: a display panel (330) having a display area (3111) and a non-display area (3112); a window (311) disposed on the display panel; an adhesive layer (320) disposed between the display panel and the window; and a light shielding pattern (316) positioned over the non-display area (3112) and between the window and the adhesive layer.
Franklin et al. (US 2013/0328051) discloses a display device (see fig. 20, for instance) wherein the light shielding pattern (30, 32, 34, 36) has at least one ultrasound transmitting area (48).
However, neither Chang nor Franklin discloses wherein the at least one ultrasound transmitting area overlaps the adhesive layer in a plan view, nor would it have been obvious to do so in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        6/30/2022